The defendants in error sued in trespasss to try title in the District Court to recover twenty-six acres of land, their petition, besides the general allegation of title, asserting title also by limitation. The defendants pleaded not guilty. The District Court gave judgment for plaintiffs for fourteen acres upon their claim of title by limitation, but denied a recovery of the remaining twelve acres, holding that it was a separate tract from the fourteen acres and that plaintiffs' possession of the latter did not extend to the former. On appeal, the Court of Civil Appeals reversed this judgment and rendered judgment for plaintiffs for all the land sued for. This writ of error involves the title to the twelve acres.
The possession relied on by plaintiffs was taken and held under a deed from Philippine Grimmell to Julia C. Douglass for twenty-six acres to be composed of a tract of fourteen acres acquired by Grimmell from the estate of Caraher and twelve acres out of a tract conveyed to Grimmell by Huddleston; but the deed described the land by a plat embodied in it and by calls for adjacent tracts in such a way as to throw the twelve acres outside the Huddleston fifty acres. The deed, in connection with the agreed statement of facts, clearly shows the location of the whole twenty-six acre tract and that it embraces the land in controversy, and the Court of Civil Appeals correctly held that the deed conveyed all the land claimed by plaintiffs. Further discussion of that question is unnecessary. Nor is the fact that the land embraced in the deed was taken from distinct tracts important. When the grantees in that deed took possession under it of any part of the land described in it, their possession constructively extended to the boundaries which it gave unless such possession is to be limited by another rule to which we shall refer.
The case of Turner v. Moore, 81 Tex. 206, is authority for the proposition that where a deed describes land part of which is owned by one person and the remainder by another and an actual entry is made under it upon land of only one of the owners, the possession thus taken can not be held to extend by construction to the land of the other, though the deed embraces it.
The writ of error was granted upon the understanding that the true titles to the two tracts were in different persons and that therefore this rule would apply. But the record gives us no information upon the subject, the condition of the title not appearing except as it may be presumed from plaintiffs' possession. Such possession presumptively extended to all the land described in the deed under which plaintiffs *Page 86 
held and can not be restricted to the fourteen acres without evidence that the other land so described belonged to some one else. Such possession, in fact, raised the presumption of title in the possessor and authorized recovery against persons showing no title, even if it had not continued long enough to give title by limitation. House v. Reavis, 89 Tex. 626.
We must therefore hold that plaintiffs showed sufficient title to enable them to recover, the defendants showing none in themselves or in others.
Affirmed.